Citation Nr: 0417920	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-11 237	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) disability compensation 
in the original calculated amount of $1,097.00, to include 
the issue of whether the overpayment was properly created.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1963 to September 
1986.  He also had service in the U. S. Marine Corps Reserves 
with some intermittent active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (Albuquerque RO).  The claims folder 
was subsequently transferred to the Regional Office in 
Houston, Texas (RO).

The case returns to the Board following a remand to the RO in 
May 2003.  

The veteran testified before the undersigned at a Travel 
Board hearing in September 2003.  A transcript of that 
hearing has been associated with the claims folder.  

The Board notes that the veteran has raised the issue of 
entitlement to additional compensation for a dependent 
spouse, K., from June 1991 to March 2000.  The Board 
acknowledges that the issue is related to the matter 
currently on appeal, but finds that it is not so intimately 
connected as to be inextricably intertwined.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992).  Although the RO has addressed this 
matter in an explanatory letter dated in March 2002, there 
has been no formal adjudication of the claim with notice as 
to appellate rights.  The matter is referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran began receiving additional VA compensation 
for his dependent spouse, R., in 1988.  

3.  In 1992, 1993 and 1994, the Albuquerque RO sent the 
veteran requests for information about his spouse that was 
needed to continue giving additional compensation for a 
dependent spouse.  The Albuquerque RO removed R. from the 
veteran's award effective April 1994 due to the veteran's 
failure to respond to these requests.  

4.  In February 2002, the veteran advised the Albuquerque RO 
that he divorced R. in February 1991; married K. in June 
1991; divorced K. in March 2000; and married C. in October 
2001.  

5.  The Albuquerque RO removed R. from the veteran's 
compensation effective March 1991, resulting in the creation 
of overpayment in the amount of $1,097.00.  

6.  The record suggests that the veteran did not receive the 
Albuquerque RO's 1992, 1993 or 1994 requests for spousal 
information due to administrative error on VA's part.  


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the 
calculated amount of $1,097.00 was not properly created.  
38 U.S.C.A. §§ 1114, 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, these changes are not 
applicable to claims such as the one decided here.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  With respect to 
the portion of the claim that concerns propriety of the 
creation of the debt, the Board finds compliance with the 
VCAA by way of an August 2003 letter from the RO.  In any 
event, the Board emphasizes that, given the favorable 
disposition of the appeal, any defect in notice or assistance 
found is not prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

Following a February 1988 rating decision, the veteran began 
receiving VA combined disability compensation at a 30 percent 
rating effective from November 1986 for service-connected 
disabilities.  In December 1988, the veteran provided 
information showing that he had married R. in July 1984.  In 
a January 1989 letter, the veteran was notified that he had 
been awarded additional benefits for his spouse and he was 
advised to immediately notify VA of any change in dependent 
status.

In March 1992, the Albuquerque RO sent a letter to the 
veteran to an address in Santa Fe, New Mexico, which was his 
last address of record.  That letter was returned as 
undeliverable.  In August 1992, the Albuquerque RO mailed a 
request to the veteran for his spouse's Social Security 
number, which was required for continued payment of 
additional benefits as a dependent spouse.  This letter was 
addressed to the same location in Santa Fe as the March 1992 
letter.  Similarly, a November 1992 notice of proposal to 
reduce his benefits based on failure to provide the requested 
spousal information was mailed to the same Santa Fe address.  
Again in November 1993 and January 1994, the Albuquerque RO 
sent letters requesting spousal information and proposing to 
reduce the veteran's benefits, respectively, each addressed 
to the same location in Santa Fe.  Following return of the 
March 1992 letter as undeliverable, there is nothing in the 
claims folder showing that any of the letters sent by VA 
between July 1992 and January 1994 was returned.  Nor is that 
any record showing that VA attempted to ascertain the 
veteran's latest address.  Effective April 1, 1994, the 
Albuquerque RO removed the additional benefits for R. as the 
veteran's dependent spouse.  The next entry in the claims 
folder, a statement from the veteran's representative dated 
in September 1999, along with an accompanying medical record, 
shows an Albuquerque address for the veteran.

In a January 2002 rating decision, the Albuquerque RO granted 
service connection for heart disease and assigned a 100 
percent disability rating, effective from September 1999.  In 
February 2002, the veteran provided the following 
information: he divorced R. in February 1991; married K. in 
June 1991; divorced K. in March 2000; and married C. in 
October 2001.  In a February 2002 letter, the Albuquerque RO 
notified the veteran that benefits for R. were removed 
effective March 1991 due to divorce and that benefits for C. 
were added effective November 2001 due to marriage.  There 
were no additional benefits paid for K.  The letter specified 
that because of the change in benefits, an overpayment had 
been created.  VA issued a notice to the veteran in March 
2002 advising him of an overpayment in the calculated amount 
of $1,097.00.   

In an April 2002 rating decision, the Albuquerque RO assigned 
an effective date of June 1989 for the award of a 100 percent 
disability rating for service-connected heart disease, 
finding that the veteran had filed a claim for service 
connection in June 1989, which the Albuquerque RO had failed 
to act on.  The accompanying award letter provided the same 
information for dates of addition and removal of benefits for 
a dependent spouse.    

In written statements and personal sworn testimony at the 
Travel Board hearing, the veteran asserts that he never 
received any letters between 1991 and 1994 advising him that 
he had to provide any additional information about his 
spouse.  He states that he previously supplied such 
information and that he there was no benefit to failing to 
provide the information, since his retirement pay was reduced 
by the amount of VA compensation that he received.  The 
veteran argues that, if he had received the requests, he 
would have responded.  He testified that he moved down to 
Mexico in early 1991 and lived and worked there until January 
2000.  Thus, he maintains that, during the time period in 
question, he was living and working in Mexico, where the 
postal system was notoriously bad and reportedly corrupt, and 
that when he moved he had filed change of address information 
with the U. S. Postal Service and his other mail was 
forwarded.   

Analysis

The issue on appeal is entitlement to waiver of recovery of 
overpayment of VA disability compensation in the original 
calculated amount of $1,0 97.00, to include the issue of 
whether the overpayment was properly created.  When a debt is 
created, the debtor has the right to challenge the existence 
or amount of that debt and to request waiver of the debt.  
38 C.F.R. § 1.911(c) (2003).  When a debtor challenges the 
validity of the debt and alternatively seeks waiver of that 
debt, VA must first fully adjudicate the debt validity issue.  
See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  

The Board acknowledges that this veteran was on notice that 
he was responsible for reporting immediately to VA changes in 
status of dependents, and that any VA claimant is responsible 
for keeping VA advised of his current address.  However, in 
this case, the Board finds the veteran's statements and 
testimony to be particularly credible.  The record reflects 
that the veteran has otherwise provided all information asked 
for, when requested.  In addition, the Board finds 
significant administrative error on VA's part in the creation 
of the debt.  Specifically, the claims folder shows that the 
Albuquerque RO's letters in 1992, 1993 and 1994 seeking 
spousal information were sent to the same address from which 
previous VA correspondence had already been returned as 
undeliverable.  Thus, VA was on notice that the address in 
question was inaccurate.  There is no indication that the 
Albuquerque RO took any steps at that time to ascertain a 
different or more current address.  The Board will not 
penalize the veteran by requiring repayment of the debt so 
created.  However, to the extent the veteran seeks not only 
refund of the debt in issue but additional benefits for K. 
during the time she was his spouse, the Board finds the 
latter matter to be a separate issue and, as discussed above, 
is referred to the RO for consideration and adjudication.  

Because the Board finds that the debt was not properly 
created, the amount collected, if any, must be refunded to 
the veteran.  As the debt no longer exists, the claim for 
waiver of recovery of the overpayment is moot.  The issue on 
appeal seeking entitlement to a waiver of recovery of 
overpayment of VA disability compensation is therefore 
dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

As the Board finds that the overpayment in the original 
calculated amount of $1,097.00 was not properly created, the 
appeal is granted.  

The appeal with respect to the issue of entitlement to waiver 
of recovery of overpayment of VA disability compensation in 
the original calculated amount of $1,097.00 is dismissed.    




	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



